Order unanimously affirmed with costs. Memorandum: The court properly granted the defendant’s cross motion for summary judgment and properly denied plaintiff’s motion for summary judgment. Plaintiff failed to establish that it suffered any damages from defendant’s alleged breach of the employment agreement; therefore, the liquidated damages
*1027clause is punitive, unconscionable and unenforceable (see, Truck Rent-A-Center v Puritan Farms 2nd, 41 NY2d 420, 424-425; cf., Viaggio & Sons v City of New York, 114 AD2d 939). (Appeal from order of Supreme Court, Monroe County, Galloway, J.—summary judgment.) Present—Callahan, J. P., Doerr, Green, Balio and Davis, JJ.